An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 12 .

IN THE SUPREME COURT OF THE STATE OF NEVADA

J OHN PATRICK INGRAHAM, No. 66981
Appellant,

vs.

THE STATE OF NEVADA, DIVISION  l L E D
0F WELFARE AND SUPPORTIVE

SERVICES,

EMIL— JUN 02 2015

 

TRACE K. LINDEMAN
CLERK OF SUPREME CUURT

Y .
a DEPUTY CLERK.

ORDER DI SMI S SI N G APPEAL

This appeal was docketed in this court on December 4, 2014,
without payment of the requisite ﬁling fee. On that same day a notice was
issued directing appellant to pay the filing fee within ten days. The notice
further advised that failure to pay the filing fee within ten days would,
result in the dismissal of this appeal. To date§ appellant has not paid the
ﬁling fee or otherwise responded to this ccurt’s notice. Accordingly, cause

appearing, this appeal is dismissed.
It is so ORDERED.

CLERK 0F THE SUPREME COURT
’I’EACIE K. LINDEMAN

HY: {lulu  ﬂﬁlhﬁag.

cc: John Patrick Ingraham
Attorney GeneralfReno
Washoe District Court Clerk

SUPREME Caum’
0F
Nahum

GLERK‘S ORUER
imam w»